Motion to dismiss appeal denied on condition that appellant procure the printed record on appeal to be served upon respondent on or before November 2, 1931, and further, on condition that appellant file said record on appeal with the clerk of this court five days after it is duly returned to appellant by respondent. In the event the aforesaid conditions are not complied with by appellant, then an order may be entered by respondent, on three days’ notice to appellant, dismissing the appeal. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.